Order filed December 3, 2014.




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-14-00897-CV
                             ____________

  IN RE STEVE GRIFFITH IN HIS OFFICIAL CAPACITY, DOUGLAS
  BRINKLEY IN HIS OFFICIAL CAPACITY, SCOTT SCHULTZ IN HIS
  OFFICIAL CAPACITY, AND MARK GROTHAUS IN HIS OFFICIAL
                     CAPACITY, Relators


                     ORIGINAL PROCEEDING
          WRIT OF MANDAMUS AND WRIT OF INJUNCTION
                         434th District Court
                       Fort Bend County, Texas
                Trial Court Cause No. 14-DCV-216856

                                ____________

                           NO. 14-14-00900-CV
                             ____________

     STEVE GRIFFITH IN HIS OFFICIAL CAPACITY, DOUGLAS
  BRINKLEY IN HIS OFFICIAL CAPACITY, SCOTT SCHULTZ IN HIS
  OFFICIAL CAPACITY, AND MARK GROTHAUS IN HIS OFFICIAL
                    CAPACITY, Appellants
                                         V.

                     COLLISION CLINIC, L.L.C., Appellee


                    On Appeal from the 434th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-216856

                                      ORDER

      On November 5, 2014, Steve Griffith, Douglas Brinkley, Scott Schultz, and
Mark Grothaus, all in their official capacity, filed a notice of appeal from the trial
court’s order signed November 5, 2014 denying the appellants’ plea to the
jurisdiction. That appeal was assigned to this court under our appellate case
number 14-14-00900-CV.

      On November 6, 2014, Steve Griffith, Douglas Brinkley, Scott Schultz, and
Mark Grothaus, all in their official capacity, filed a petition for writ of mandamus
and writ of injunction with this court, and filed a supplemental petition for writ of
mandamus and writ of injunction on November 10, 2014. In their petition, relators
ask this court to order the trial court to vacate an order denying relators’ motion to
stay the underlying proceedings pending the resolution of the appeal. The original
proceeding has been assigned our case number 14-14-00897-CV.

      Today, this court, on its own motion, orders the appeal and original
proceeding CONSOLIDATED.

      This court previously requested and has received a response to the petition
for writ of mandamus and writ of injunction filed by real parties in interest
Collision Clinic, L.L.C. and Hanna “John” Elias. The parties are advised that any
existing deadlines in the pending appeal are not affected by this order.
                                          2
                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                       3